DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/10/2021 have been considered but are moot because the new ground of rejection in view of Iwami in view of Mammone.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 10, 11, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (US PG Pub 20160080825) in view of Mammone (US PG Pub 20130279714).	As per claims 1, 10 and 18, Iwami discloses a method, user equipment, and computer-readable storage device comprising: 	a processor (Iwami; Fig 20 – item 901; p. 0260 – a processor); and 	a computer-readable storage device storing instructions which when executed by the processor (Iwami; p. 0261 – memory stores programs to be executed by the processor), cause the processor to perform operations comprising: 	transmitting, by a device comprising a processor after an interaction with an application .
Claims 7, 9 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Mammone and further in view of Slevin (US PG Pub 200070171027).	As per claims 7 and 15, Iwami in view of Mammone disclose the method and system of claims 1 and 10, upon which claims 7 and 15 depend.	Iwami in view of Mammone, however, fail to disclose wherein the audio transmission parameter is based at least in part on a user profile.	Slevin does teach wherein the audio transmission parameter is based at least in part on a user profile (Slevin; p. 13 - stored biometric profile of a user).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method, system and computer-readable storage device of Iwami to include wherein the audio transmission parameter is based at least in part on a user profile, as taught by Slevin, in order to determine whether the person associated with the biometric profile is authorized for some type of operation (Slevin p. 0013).	As per claims 9 and 17, Iwami in view of Mammone disclose the method and system of claims 1 and 10, upon which claims 9 and 17 depend.	Iwami in view of Mammone, however, fail to disclose wherein the audio comprises a voice of a user, tracking the voice of the user over time, and adjusting a profile of the user upon detecting a change in the voices that exceeds a threshold.	And, further, Slevin does teach wherein the audio comprises a voice of a user (Slevin; p. 13 — voice pattern of a user), tracking the voice of the user over time (Slevin; p. 13 - voice .
Claims 3, 5, 6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Mammoneand further in view of Rauhala (US PG Pub 20130103398).	As per claims 3, 12 and 20, Iwami in view of Slevin disclose the method of claim 1, upon which claim 3 depends.	Iwami and Mammone, however, fail to teach wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction.	Rauhala does teach wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction (Rauhala; Fig. 2, 203; p. 0076 – noise level estimator (amount of noise determines the audio quality)).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Iwami and Mammone to include wherein the modified audio transmission parameter is modified based at least in part on a change in audio quality during the interaction, as taught by Rauhala, in order to be able to classify the audio signal as .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Mammone and in further view of Cohen (US PG Pub 20110250932).	As per claims 8 and 16, Iwami and Mammone disclose the method and system 1 and 10, of modifying the audio transmission parameter.	Iwami and Mammone, however, fail to disclose determining a respective priority level for each of a plurality of audio channels from separate microphones, and encoding each of the plurality of audio channels according to the respective priority level.	Cohen does teach determining a respective priority level for each of a plurality of audio channels from separate microphones (Cohen; p. 161 - the ear module accepts the connection command, according to a channel priority scheme), and encoding each of the plurality of audio channels according to the respective priority level (Cohen; p. 0165 - switching between channels to encode audio signals based on predetermined priority).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and system of Iwami and Mammone to include determining a respective priority level for each of a plurality of audio channels from separate microphones, and encoding each of the plurality of audio channels according to the respective priority level, as taught by Cohen, in order to provide an appropriate sound signal that matches the user's hearing profile through the respective channel that is configured with the particular profile (Cohen; p. 0005).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658